Citation Nr: 0520967	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  01-08 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for left peroneal nerve 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION


The veteran had active military service from August 1956 to 
May 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for residuals of 
a left knee injury and left peroneal nerve injury as not well 
grounded.  A Notice of Disagreement was received in March 
2000.  A Statement of the Case was issued in October 2001.  A 
timely appeal was received later in October 2001.  In 
December 2002, the RO readjudicated the veteran's claims 
under the requirements of the Veterans Claims Assistance Act 
of 2000 and continued its denials of service connection.  

In September 2004, the Board remanded the veteran's appeal 
instructing the RO to schedule a travel board hearing as the 
veteran had requested on his Form 9.  Said hearing was held 
before the undersigned Veterans Law Judge at the RO in May 
2005.


FINDINGS OF FACT

1.  The veteran is currently diagnosed to have left knee 
degenerative joint disease, which is a residual of the 
veteran's in-service left knee injury.  

2.  The left peroneal nerve injury is related to the 
veteran's in-service left knee injury.




CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left knee was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 
(2004).

2.  Left peroneal nerve injury was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In light of the favorable decision contained herein, that is, 
the granting of the claims, it is clear that sufficient 
evidence was developed in this case in this respect.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Residuals of Left Knee Injury

The service medical records show that the veteran was seen in 
sickbay while serving on the U.S.S. Forrestal on March 6, 
1959 with complaints of left knee pain and swelling.  The 
veteran reported having caught his foot in a foam-canister 
rack aboard ship, lost his balance and twisted his knee.  The 
knee was greatly swollen with a large effusion.  There was 
tenderness over the medial aspect of the joint.  Flexion was 
limited to 25 degrees.  The veteran was placed on best rest 
with elevation of the left knee, an ace wrap and constant 
heat resulting in a decrease of swelling and tenderness, and 
flexion limited to 70 degrees.  On the fourth day post-
injury, his knee was tapped and approximately 10 cc's of dark 
blood was removed.  Thereafter, he was able to flex his knee 
further and had less pain.  X-rays revealed no evidence of 
fracture.  On March 12, 1959, the veteran was discharged to 
duty.

On March 19, 1959, the veteran was seen at the U.S. Naval 
Hospital in Portsmouth, Virginia with continuing complaints 
regarding his left knee.  Physical examination demonstrated a 
moderate effusion of the left knee with normal range of 
flexion and extension.  The medial lateral and collateral 
ligaments and the cruciate ligaments appeared intact.  There 
was moderate diffuse tenderness but no evidence of medial or 
lateral joint line tenderness.  The diagnosis was internal 
derangement of the left knee.  The veteran was placed on bed 
rest and encouraged to do straight leg raising exercises 
while in bed.  On the sixth day of hospitalization, the 
veteran was sent to physical therapy and active Delorme's 
exercises were begun.  The veteran gradually improved and was 
discharged to full duty on April 27, 1959.  Thus the veteran 
sustained an injury to his left knee while on active military 
duty.

In April 1999, the veteran had a magnetic resonance imaging 
(MRI) done on his left knee.  The impression from the 
findings was probable mild mucinous degeneration anterior 
horn of lateral meniscus and questionable partial tear 
posterior cruciate ligament, which could represent a chronic 
injury.  In May 1999, he was evaluated by an orthopedist who 
diagnosed him to have chronic left knee pain, with associated 
mechanical symptoms, and anterior horn lateral meniscal 
degenerative tear.  

VA treatment records shows that the veteran was first seen at 
the Brevard Clinic in Viero, Florida in August 1999 for his 
left knee. In October 1999, he was diagnosed with 
degenerative joint disease of the left knee after physical 
examination showed swelling, erythema, localized tenderness 
over the inferior aspect and limited range of motion in 
flexion and extension.  In February 2002, the veteran was 
seen in the Orthopedic Surgery Clinic and was diagnosed to 
have early mild degenerative joint disease with grade II 
changes to the lateral meniscus.  At that time the veteran 
was undergoing physical therapy, which appeared to be helping 
his symptoms.  

The veteran, therefore, had an in-service left knee injury 
and currently has a left knee disability.  In order to grant 
service connection, the evidence must show a nexus 
relationship between the in-service injury and the current 
disability.  In support of his claim for service connection, 
the veteran submitted a letter from his private primary care 
physician.  This doctor states that the veteran reported to 
him an injury received on a ship during active duty, which 
has been well documented, that now has developed into 
degenerative joint disease of the same knee.  This doctor 
opined that the veteran should be service connected for his 
left knee degenerative joint disease.  

Also in support of his claim, the veteran submitted multiple 
lay statements from his family and pastor in November 1999.  
These statements corroborate the veteran's testimony that he 
has had continual problems with his left knee since he 
separated from service (some saying he has had a "trick 
knee"), and that his knee problems have gotten more severe.  
There is no evidence directly contradicting the above 
evidence.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After considering all the evidence and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the left knee degenerative joint disease is a residual 
from the in-service injury to the left knee, and thereby 
related to the veteran's service.  Service connection is, 
therefore, warranted.  The veteran severely injured his knee 
in service and underwent almost two months of inpatient 
treatment.  He was diagnosed to have internal derangement of 
the left knee.  The veteran testified that his left knee 
continued to give him problems after separation (mostly 
giving out occasionally), and that it had so worsened by 1999 
that he needed to seek treatment for it.  The lay statements 
from his family members corroborate the veteran's testimony.  
His private physician opined that the veteran's degenerative 
joint disease in the left knee was related to the in-service 
injury the veteran received in 1959.  The preponderance of 
the evidence is, therefore, in favor of granting service 
connection.

Left Peroneal Nerve Injury

As discussed above, the veteran injured his left knee in 
service.  The service medical records, however, do not 
indicate that the veteran was treated for a peroneal nerve 
injury.  

In July 1999, the veteran underwent nerve conduction studies 
and an electromyography (EMG).  The impression was that the 
test was suggestive of an early peroneal neuropathy.  His 
private neurologist indicated in his report that the EMG/ 
nerve conduction studies suggested an early or mild 
peripheral neuropathy on the left.  In his opinion, these 
findings could easily be related to the injury the veteran 
sustained to his left knee in service since the peroneal 
nerve swings around the posterior and lateral area of the 
knee.  Although L5 radiculopathy was originally suspected, 
the neurologist stated that the veteran's symptoms were more 
suggestive of peroneal neuropathy.

The veteran also submitted a letter from his primary care 
physician dated in August 1999 that states that the present 
left peroneal nerve injury found by EMG was caused by the 
veteran's in-service left knee injury.  In this doctor's 
opinion, the veteran should be service-connected for this 
condition.

VA treatment records are silent for complaints of or 
treatment for a left peroneal nerve injury.  The veteran 
underwent a VA examination in June 2001.  The VA examiner 
stated that, although having a history of peroneal nerve 
palsy, there was no evidence of any peroneal nerve palsy on 
examination.  He stated that the veteran had active 
dorsiflexion with good strength of the ankle, and that he did 
not believe that the veteran has a peroneal nerve injury at 
the knee.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After considering all the evidence and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran has a left peroneal nerve injury that is 
related to the in-service injury to his left knee.  The left 
peroneal nerve injury was confirmed by EMG/nerve conduction 
studies performed in July 1999.  Both the veteran's 
neurologist and primary care physician opined that the 
peroneal nerve injury was related to the 1959 in-service 
injury.  The neurologist indicated that this is likely 
because of the type of injury the veteran had and the 
location of the peroneal nerve.  He determined the veteran's 
symptoms were more suggestive of peroneal neuropathy than 
some other pathology.  The Board acknowledges that the VA 
examiner did not find peroneal nerve palsy at the time of the 
examination, and did not believe that the veteran actually 
has a peroneal nerve injury.  The VA examiner, however, based 
his opinion solely on a physical examination of the veteran 
and did not conduct EMG/nerve conduction studies to 
corroborate his opinion.  The Board finds that the opinions 
of the veteran's neurologist and primary care physician are 
more probative as they are based on EMG/nerve conduction 
studies.  The preponderance of the evidence is, therefore, in 
favor of granting service connection for left peroneal nerve 
injury, or it is at least in equipoise.  Giving the benefit 
of the doubt to the veteran, service connection is warranted.


ORDER

Entitlement to service connection for left knee degenerative 
joint disease is granted.

Entitlement to service connection for left peroneal nerve 
injury is granted.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


